DETAILED ACTION
This action is in response to applicant's amendment filed 10/06/21.
The examiner acknowledges the amendments to the claims.
Claims 53-59, 62-63, 65-68, 70-74 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 53-59, 62-63, 65-68, 70-74 have been considered but are moot in view of new grounds of rejection below, including Guterman et al., hereinafter “Guterman” (U.S. Pub. No. 2006/0064151), cited in Applicant’s IDS filed 09/12/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 53-58, 62-63, 65-67, 70-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepetka et al., hereinafter “Sepetka” (U.S. Pub. No. 2008/0281350) in view of Guterman (U.S. Pub. No. 2006/0064151), cited in IDS filed 09/12/2019.
Regarding claim 53, Sepetka discloses a method for treating a cerebral aneurysm (see Figures 3A-3E, paragraphs [0043], [0185]-[0191]), the method comprising:
advancing an aneurysm embolization device through a catheter 210 to the aneurysm 220 (see Figure 3A), the aneurysm embolization device having a first portion (200 includes a matrix web coupled to frame arms; see paragraph [0185] and Figures 3D-3E) and a second portion 215 (including an embolic agent; see paragraph [0190]);
positioning the first portion of the aneurysm embolization device within the aneurysm (see Figures 3B-3C), the first portion comprising a braid (the matrix and frame arms of 200 may be made of braided materials; see paragraphs [0087], [0093], [0144]), the first portion being configured to resist migration of the aneurysm embolization device from the aneurysm (see paragraph [0174]), wherein the first portion is self-expandable to an expanded configuration (see paragraph [0186]), and wherein the first portion 200 has a cup shape in an expanded configuration (see Figure 3C);
215 of the aneurysm embolization device within the aneurysm (see Figure 3D); and
advancing embolic material through an open end of the first portion to a space within a cavity of the aneurysm between the first portion and a dome of the aneurysm 220 to fill a volume of the aneurysm (see Figure 3D and paragraph [0190]).
However, Sepetka does not disclose that the first portion braid is inverted and tubular, and extending continuously in two layers between a first end and a folded second end opposite the first end.
In the same field of art, namely methods for treating aneurysms, in Figures 6A-6B and paragraph [0055], Guterman teaches an aneurysm embolization device 106 having an inverted (folded) tubular mesh (in paragraph [0046] Guterman also teaches that the aneurysm embolization device may be woven or braided) extending continuously in two layers (see double thickness 116 in Figure 6B) between a first end and a folded second opposite the first end (see folded back portion surrounding the opening of the cup-shape in Figure 6B).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first portion braid of Sepetka such that it is inverted and tubular and extending continuously in two layers between a first end and a folded second opposite the first end, as taught by Guterman, since the doubling back and folding over of the material after its inversion better inhibits embolitic material from escaping an aneurysm once the device has been inverted and left in place (see Guterman; paragraph [0055]).  
200 forms a hollow, hemispherical container (see Figures 3C-3E).
	Regarding claim 55, Sepetka discloses positioning the first portion 200 within the aneurysm 220 such that the first portion is positioned across a neck of the aneurysm (see paragraph [0188] and Figure 3C).
	Regarding claim 56, Sepetka discloses the braid comprises nitinol (see paragraphs [0040], [0083], [0102], [0171], [0189] discussing nitinol and paragraphs [0087], [0093], [0144] discussing braiding).
	Regarding claim 57, Sepetka discloses the embolic material is a coil (see paragraph [0190]).
	Regarding claim 58, Sepetka discloses the embolic material is a liquid embolic (see paragraphs [0149]-[0151]).
	Regarding claim 62, Sepetka discloses the aneurysm embolization device including a hub at its first end (as best seen in Figure 3C and 3E, the hub is the portion of 200 that connects with delivery sheath 205).
	Regarding claim 63, Sepetka discloses the first portion converges to a substantially zero dimension at the hub (the first portion converges to a point at the hub at the bottom of the cup shape, and has a substantially zero dimension surrounding the point).
	Regarding claim 65, Sepetka discloses a method for treating a cerebral aneurysm (see Figures 3A-3E, paragraphs [0043], [0185]-[0191]), the method comprising: 
200 includes a matrix web coupled to frame arms; see paragraph [0185] and Figures 3D-3E) of an aneurysm embolization device within the aneurysm 220 (see Figure 3A), the aneurysm embolization device comprising a braid (the matrix and frame arms of 200 may be made of braided materials; see paragraphs [0087], [0093], [0144]), wherein the first portion is configured to be positioned across a neck of the aneurysm to prevent migration of the aneurysm embolization device from the aneurysm (see paragraph [0188] and Figure 3C); 
positioning the first portion 200 in a cup shape within the aneurysm 220 (see Figure 3C);
positioning a second portion 215 (including an embolic agent; see paragraph [0190]) of the aneurysm embolization device within the aneurysm; and
interposing a liquid embolic between the first portion 200 and a dome of the aneurysm 220 to fill a volume of the aneurysm (see Figures 3D-3E; the embolic material can be a liquid embolic- see paragraphs [0149]-[0151]).
However, Sepetka does not disclose that the braid is tubular and folded onto itself such that the braid extends continuously in two layers between a first end and a folded second end opposite the first end.
In the same field of art, namely methods for treating aneurysms, in Figures 6A-6B and paragraph [0055], Guterman teaches an aneurysm embolization device 106 having a mesh (in paragraph [0046] Guterman also teaches that the aneurysm embolization device may be woven or braided) that is tubular and folded onto itself such that the braid extends continuously in two layers (see double thickness 116 in Figure 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first portion braid of Sepetka such that it is tubular and folded onto itself such that the braid extends continuously in two layers between a first end and a folded second end opposite the first end, as taught by Guterman, since the doubling back and folding over of the material after its inversion better inhibits embolitic material from escaping an aneurysm once the device has been inverted and left in place (see Guterman; paragraph [0055]).  
	Regarding claim 66, Sepetka discloses the cup shape of first portion 200 forms a hollow, hemispherical container (see Figures 3C-3E).
	Regarding claim 67, Sepetka discloses the braid comprises nitinol (see paragraphs [0040], [0083], [0102], [0171], [0189] discussing nitinol and paragraphs [0087], [0093], [0144] discussing braiding).
	Regarding claim 70, Sepetka discloses the first portion 200 comprises multiple layers of braided filaments (when the first portion is collapsed, it is folded upon itself and includes multiple layers, or the frame can be sandwiched by two layers of matrix material- see paragraph [0122]), and Septka as modified by Guterman teaches multiple layers (see double thickness 116 in Figure 6B of Guterman).
	Regarding claim 71, Sepetka discloses the aneurysm embolization device includes a hub at its first end (as best seen in Figure 3C and 3E, the hub is the portion of 200 that connects with delivery sheath 205).

	Regarding claim 73, Sepetka discloses a method for treating a cerebral aneurysm (see Figures 3A-3E, paragraphs [0043], [0185]-[0191]), the method comprising: 
advancing a self-expanding aneurysm embolization device through a catheter 210 to the aneurysm 220 (see Figure 3A), the aneurysm embolization device comprising a mesh 200 having a first end and a second end (first end attached to delivery sheath 205, and second open end opposite of first end; see Figures 3A-3E);
positioning the aneurysm embolization device within the aneurysm (see Figures 3B-3C) such that the first end is positioned adjacent to a neck of the aneurysm (near artery 225) and the second end is positioned between the first end and a dome of the aneurysm 220 (away from artery 225), wherein the mesh has a cup shape in an unconstrained state (see Figure 3C); and
delivering a liquid embolic to a space between the mesh and the dome of the aneurysm 220 to fill at least a portion of a volume of the aneurysm (see Figures 3D-3E; the embolic material can be a liquid embolic- see paragraphs [0149]-[0151]).
	However, Sepetka does not disclose that the mesh is everted and tubular and extending continuously in two layers between a first end and a folded second end opposite the first end.
106 having a mesh that is everted (folded) and tubular and extending continuously in two layers (see double thickness 116 in Figure 6B) between a first end and a folded second opposite the first end (see folded back portion surrounding the opening of the cup-shape in Figure 6B).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first portion braid of Sepetka such that it is everted and tubular and extending continuously in two layers between a first end and a folded second end opposite the first end, as taught by Guterman, since the doubling back and folding over of the material after its inversion better inhibits embolitic material from escaping an aneurysm once the device has been inverted and left in place (see Guterman; paragraph [0055]).  
	Regarding claim 74, Sepetka discloses the aneurysm embolization device
comprises a hub at the first end (as best seen in Figure 3C and 3E, the hub is the portion of 200 that connects with delivery sheath 205).


Claims 59 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepetka (U.S. Pub. No. 2008/0281350) in view of Guterman (U.S. Pub. No. 2006/0064151), as applied to claims 58 and 65 above, and further in view of Santra et al., hereinafter “Santra” (U.S. Pub. No. 2005/0033334).
Regarding claims 59 and 68, Sepetka and Guterman disclose the claimed invention, as discussed above, except for the liquid embolic being visible under fluoroscopy and visualizing the liquid embolic under fluoroscopy.
	In paragraph [0059], Santra teaches a liquid embolic used to fill aneurysms that is visible under fluoroscopy.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Sepetka and Guterman such that the liquid embolic can be visualized under fluoroscopy and to add the step of visualizing the liquid embolic under fluoroscopy, as taught by Santra, in order to facilitate tracking precise positioning of the liquid embolic within the aneurysm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.